                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


HOWARD GRADY,

                   Petitioner,

      v.                                           Case No. 18-cv-615-pp

STATE OF WISCONSIN,
and JUDY SMITH,

                   Defendants.


   ORDER REQUIRING PETITIONER TO FILE MOTION FOR LEAVE TO
  PROCEED WITHOUT PREPAYMENT OF THE FILING FEE, ALONG WITH
SIX-MONTH TRUST ACCOUNT STATEMENT, BY THE END OF THE DAY ON
                        MAY 20, 2019


      On April 18, 2018, the court received a petition for a writ of habeas

corpus under 28 U.S.C. §2254 from the petitioner (who is representing himself),

challenging the October 2014 revocation of his probation. Dkt. No. 1. The same

day, the court received a letter from the petitioner, containing information

about his claims, stating that he could not pay the filing fee and asking the

court to send him a form for asking leave to proceed without filing it, asking

the court to appoint a lawyer to represent him and listing his claims. Dkt. No.

2. The court also received from the petitioner two trust account statements—

one for the month of January 2018 and the other for the month of March 2018.

      Because the petitioner did not file a separate motion to proceed without

prepaying the filing fee, the court did not realize that he wanted to do so until it

began looking at his petition. (That took a long time, unfortunately, because

                                         1
the court is short a judge and this judge is behind on her caseload). Now that

the court has seen the petitioner’s request, it is sending him the appropriate

form—Prisoner’s Petition and Affidavit to Proceed Without Prepayment of Fees

and/or Costs. The petitioner must complete this form and return it to the

court, along with trust account statements for each of the past six full months

(October 2018 through March 2019). Once the court receives this paperwork

from the petitioner, it will (a) decide whether to waive the $5.00 filing fee, (b)

rule on the petitioner’s request that the court appoint counsel and (c) screen

his petition under Rule 4 of the rules governing habeas cases.

      The court ORDERS that by the end of the day on May 20, 2019, the

petitioner shall file the Prisoner’s Petition and Affidavit to Proceed Without

Prepayment of Fees and/or Costs, along with the six-month trust account

statement.

      The court ORDERS that if it does not receive these documents by the

end of the day on May 20, 2019, the court may require the petitioner to pay the

$5.00 filing fee before considering his petition.

      Dated in Milwaukee, Wisconsin this 22nd day of April, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          2
